DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/23/22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marston (GB 2543034).
Claim 1: Marston discloses a hair brush (1) comprising a housing (24); a cooling device in the housing (Page 4, 29-37; 32); a comb (Page 15, 29-35) in thermally conductive contact with the cooling device (Page 15, 29-35) and adapted to be cooled when thermal energy in the form of heat from the heat sink (38) is transferred by the cooling device in a direction away from the cooling portion of the comb; wherein the comb has a hair contacting surface in the form of a row of central teeth (Page 15, 29-35; see Figs 10-11) extending from the cooling device with the teeth being able to directly engage a user’s hair (see Figs 4 & 6).                          
Claims 3-4 and 12: Marston further discloses the cooling device having a hot top side and a bottom cool side (Page 2, 1-15) and wherein the hot side of the cooling device includes/contacts a heat sink (38) in the housing and a fan assembly (34) assists in moving heat away from the heat sink (Page 9, 1-10), which draws heat away from the comb. 
Claim 6: Marston discloses the cooling device including a cord (see Fig 3) which is well known to include a plug for plugging into a power outlet. 
Claims 9-11 and 13: Marston discloses the housing further including a series of openings (851, Figs 10 & 11) with at least a portion of the comb teeth extending through the opening and further comprising a series of additional rows of bristles extending from the housing through these holes and surrounding the central row of comb teeth (Page 15, 29-35). These additional rows of bristles can also be considered “second combs” that are selectively connectable to the housing interchangeably (see Figs 10-11). Marston further discloses the housing comprising metal (Page 8, 15-25). 
Claim 14: Marston discloses the housing having vents (122, Fig 3a). 
Claim(s) 1-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (KR 10-2011-0135247).
Claims 1-2: Jeong discloses a hairbrush (10) comprising: a housing (11+12); a cooling device (31) in the form of a Peltier (thermoelectric cooler) [0024] in the housing; a comb (13) in thermally conductive contact with the cooling device (31) and adapted to be cooled by a fan (33) and a fan (32) for transferring heat away from the comb; wherein a plurality of comb teeth help to form the hair contacting surface (see Figs 1-5). 
Claims 3-4 and 12: Jeong discloses the cooling device including a Peltier (31; thermoelectric cooler) [0024] and these are known to have a hot side and a cool side and the hot side is illustrated as contacting a heat sink with fins (see Fig 5) in the housing and one or more fan assemblies (32) assist in moving heat away from the heat sink [0025] and the comb. 
Claim 5: Jeong discloses the housing being formed of a synthetic resin that discharges negative ions during use [0019] and thereby the housing includes an “ionizer” integrated in the housing. 
Claim 6: Jeong discloses the housing including a cord (see Figs 1-4) which are known to include a plug at the end for supplying power to the device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston (GB 2543034) in view of Christensen (US 20210204685). 
Claims 7-8: Marston discloses the invention essentially as claimed except for the power being supplied by a rechargeable battery having a usb connector. 
Christensen, however, discloses a personal hygiene device in the form of a powered toothbrush and teaches providing powered brushes with a rechargeable battery that includes a USB charging connector [0078] in order to allow a user to maintain a charge on the device when away from power sources, like when camping [0078]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Marston by providing it with a rechargeable battery power source as prescribed by Christensen in order to allow a user to maintain a charge on the device when away from power sources, like when camping.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0135247) in view of Christensen (US 20210204685).
Claims 7-8: Jeong discloses the invention essentially as claimed except for the power being supplied by a rechargeable battery having a usb connector.  
Christensen, however, discloses a personal hygiene device in the form of a powered toothbrush and teaches providing powered brushes with a rechargeable battery that includes a USB charging connector [0078] in order to allow a user to maintain a charge on the device when away from power sources, like when camping [0078]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Jeong by providing it with a rechargeable battery power source as prescribed by Christensen in order to allow a user to maintain a charge on the device when away from power sources, like when camping.
Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
Applicant argues that Marston fails to discloses “the first side is only cooled”; however, Marston explicitly states that the first side is a “cooling contacting surface” (Page 3, 20—30) and that the first side is the “cooling contacting surface” (Page 2, 10-15) with the opposite second side being the heated side (Page 17, 15-20), so the first side is only cooled as claimed and this argument is not persuasive. The claims do not require that the entire device only cools hair, instead it requires that the first side only cool hair, and Marston meets this limitation. 
Applicant argues that Marston fails to disclose the second side being free of bristles and teeth; however, Marston states “the tensioning member may tension the user’s hair during heating and/or cooling…the tensioning member may tension the hair to apply stress to a user’s hair as the hair contacts the cooling contacting surface” (Page 3, 1-10) and the tensioning member is the comb/bristles/teeth. Marston also discloses that the device can be provided with a single row of teeth forming a comb as the tensioning member (Page 2, 15-20 & 28-32) such that Marston discloses that the cooling contacting surface can carry the tensioning member(s) and/or the heating second side can carry the tensioning members. While Marston does not explicitly illustrate this embodiment, the embodiment is disclosed in the text of the patent, so this argument is not persuasive. 
Applicant argues that Jeong fails to disclose “a hair brush that cools a user’s hair only by thermal conduction”; however, this is confusing because applicant’s own claims require a “thermoelectric cell with one or more fan assemblies to move heat away from a heat sink joined to the thermoelectric cell” (see applicant’s claims 2-4). This is the exact same structure disclosed by Jeong, so Jeong is interpreted to meet this claim limitation in as much as applicant discloses such. The use of a fan assembly by definition requires convective cooling/heating, which is not the same as conduction. If applicant maintains this argument, it can result in a 112 issue in the future because Jeong discloses all the structure claimed by applicant, so if applicant is arguing that Jeong fails to teach the functional limitations despite teaching the exact same structure then it would become unclear how exactly applicant’s own device works as claimed. 
It is respectfully suggested that applicant could amend the claims to set forth additional structure in order to overcome the cited prior art. For example, applicant could amend the claims to require a central row of teeth centered between a U-shaped array of bristles wherein the teeth have a width dimension greater than a width of each of the bristles. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. G./
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772